907 N.E.2d 390 (2009)
In re B.J. et al., Minors (People State of Illinois, petitioner, v. Karrie Lee, respondent).
No. 108469.
Supreme Court of Illinois.
June 9, 2009.
In the exercise of this Court's supervisory authority, the Appellate Court, Fourth District, is directed to vacate its order in In re Brittany J. et al., case No. 4-09-0120 (04/13/2009), which denied the appellant's motion for leave to file an untimely petition for leave to appeal. The appellate court is further, directed to allow the appeal and address the matter on its merits.